Citation Nr: 1414509	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-49 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for  hypertension, to include as secondary to the Veteran's service connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which found that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In June 2002, the RO denied the Veteran's claim of entitlement to service connection for hypertension as secondary to his service connected hypothyroidism.  The Veteran did not appeal that decision.

2. The evidence associated with the claims folder subsequent to the June 2002  RO decision is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1. The June 2002 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).

2. The evidence received since June 2002 RO decision, which denied service connection for hypertension, is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has also reviewed both the Veteran's virtual and physical claims files in adjudication of this claim.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).

However, in this case, as all of these claims are being reopened and granted, the Board finds any further discussion of whether the duty to notify and assist has been met in the case to be moot.


New and Material Evidence

Historically, the Board notes that the Veteran's claim of entitlement to service connection for hypertension was last finally decided in a June 2002 RO decision.  This claim was denied because the evidence of record did not show that the Veteran had hypertension at that time.  As the Veteran did not appeal this decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).  

Since this decision is final, the Veteran's current claim of service connection may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

Taking into account all relevant evidence, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension.  In this regard, the current evidence of record shows that the Veteran has a diagnosis of hypertension.  As the Veteran's claim was previously denied, at least in part, because he had no diagnosis of hypertension, and as the Veteran now has such a diagnosis, the Board finds this evidence a sufficient basis on which to reopen the Veteran's claim.


ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for hypertension is reopened; to this extent only, the claim is granted.  


REMAND


Now that this claim is being reopened, the Board finds that further development is warranted.  Initially, the Board notes that there is a significant amount of medical evidence that has been associated with the Veteran's claims folder since the last statement of the case.  As such, this claim must be remanded so the RO may consider this evidence in the first instance, and issue a Supplemental Statement of the Case.

Further, in light of the Veteran's claim that his hypertension is secondary to his service connected hypothyroid condition, the Board is of the opinion that the Veteran should be provided with a VA examination with etiology opinion to determine whether the Veteran does in fact have hypertension secondary to his service connected hypothyroid condition.

The Board regrets the further delay in adjudication of the Veteran's claim that a remand will entail; however it is necessary to ensure the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for hypertension that have not yet been associated with the claims file, particularly from 2012 to the present.  

After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  

If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2. Schedule the Veteran for an appropriate VA examination by a medical doctor to determine the nature and etiology of the Veteran's claimed hypertension.  The claims folder must be provided to and reviewed by the examiner.  The examiner should elicit from the Veteran a full history of the claimed disability.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner must offer an opinion as to whether there is a 50 percent probability or greater that the Veteran's hypertension is etiologically related to service, specifically also noting whether it is as least as likely as not secondary to the Veteran's service connected hypothyroidism.

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

	If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Thereafter, readjudicate the Veteran's claim.  If any benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


